Exhibit (a)(1)(A) Offer to Purchase for Cash by GAMCO Investors, Inc. Up to 800,000 Shares of its Class A Common Stock At a Purchase Price not Less than $46.00 nor Greater than $50.00 per Share The Offer, Proration Period and Withdrawal Rights will Expire at 12:00 Midnight, Eastern Time, on December 12, 2012, Unless the Offer is Extended GAMCO Investors, Inc., a New York corporation (“we,” “us,” “our,” or the “Company”) is offering to purchase for cash (the “Offer”), up to 800,000 shares of its Class A common stock, $0.001 par value, upon the terms and subject to the conditions of this Offer to Purchase and the related Letter of Transmittal.The Offer will commence on November 14, 2012 and terminate at 12:00 Midnight, Eastern Time, on December 12, 2012, or such later date to which the Company may extend the Offer (the “Expiration Date”).Unless otherwise indicated, all references to shares are to shares of our Class A common stock. On the terms and subject to the conditions of the Offer, we will determine the single per share price, not less than $46.00 nor greater than $50.00 per share, net to the seller in cash, less any applicable withholding taxes and without interest, that we will pay for shares properly tendered and not properly withdrawn in the Offer, taking into account the total number of shares so tendered and the prices specified by the tendering shareholders.We will select the lowest purchase price within the indicated range that will enable us to purchase 800,000 shares pursuant to the Offer, or such fewer number of shares as are properly tendered and not properly withdrawn prior to the Expiration Date, at a price not less than $46.00 nor greater than $50.00 per share.We refer to the purchase price we select within the range indicated for our shares as the “Purchase Price.” THE OFFER IS NOT CONDITIONED ON ANY MINIMUM NUMBER OF SHARES BEING TENDERED AND IS NOT CONDITIONED UPON FINANCING.THE OFFER IS, HOWEVER, SUBJECT TO CERTAIN CUSTOMARY CONDITIONS.SEE SECTION 7. All shares that we acquire in the Offer will be acquired at the Purchase Price, regardless of whether the shareholder tendered at a lower price.We will purchase only shares properly tendered at prices at or below the applicable Purchase Price and not properly withdrawn prior to the Expiration Date of the Offer.However, because of the “small lot” priority, proration and conditional tender provisions described in this Offer to Purchase, we may not purchase all of the shares tendered even if shareholders tendered at or below the Purchase Price, if the Offer is oversubscribed.We will not purchase shares tendered at prices greater than the Purchase Price.Shares tendered but not purchased in the Offer will be returned to the tendering shareholders at our expense promptly after the Expiration Date. Our shares of Class A common stock are listed and traded on the New York Stock Exchange (“NYSE”) under the symbol “GBL.”We publicly announced our intention to commence this Offer after market close on November 13, 2012.On November 13, 2012, the last full trading day before the announcement of the Offer, the reported closing price of the shares on the NYSE was $46.26 per share.Before deciding whether to tender shares, shareholders are urged to obtain current market quotations for the shares. A detailed discussion of this Offer is contained in this Offer to Purchase.Shareholders are strongly encouraged to read this entire package of materials, and the publicly filed information about the Company referenced herein, before making a decision regarding this Offer. EACH OF OUR BOARD OF DIRECTORS AND A SPECIAL COMMITTEE CONSISTING ENTIRELY OF INDEPENDENT MEMBERS OF OUR BOARD OF DIRECTORS UNANIMOUSLY APPROVED THIS OFFER.HOWEVER, NEITHER THE COMPANY NOR ANY OF ITS DIRECTORS, OFFICERS OR EMPLOYEES, NOR THE INFORMATION AGENT OR DEPOSITARY, MAKES ANY RECOMMENDATION TO YOU AS TO WHETHER YOU SHOULD TENDER OR REFRAIN FROM TENDERING YOUR SHARES.YOU MUST MAKE YOUR OWN DECISION AS TO WHETHER TO TENDER SOME OR ALL OF YOUR SHARES AND THE PRICE OR PRICES AT WHICH YOU WILL TENDER THEM. GGCP, Inc. (“GGCP”), the beneficial owner of a majority of our Class B common stock and approximately 96,000 shares of our Class A common stock as of November 13, 2012, has indicated its non-binding intention to tender a portion or all of its Class A common shares in the Offer.In addition, as of the date hereof, under a resolution of the Board of Directors of GAMCO there remain 295,644 shares of Class B common stock which may be exchanged for shares of our Class A common stock, and GGCP may exchange some of its Class B common shares for Class A common shares and tender some or all of such Class A common shares in the Offer.Mario Gabelli, our Chairman, Chief Executive Officer and Chief Investment Officer – Value Portfolios, who is also the Chief Executive Officer, a director and the controlling shareholder of GGCP, has not indicated his intention to tender in the Offer.Mr. Gabelli may be deemed to have beneficial ownership of the Class A common stock held by GGCP by virtue of the relationships described above.Mr. Jamieson, our President and Chief Operating Officer, has indicated his non-binding intention to tender approximately 5,000 shares in the Offer.Our other directors and executive officers do not intend to participate in the Offer and do not intend to tender any of their shares. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of this transaction or passed upon the merits or fairness of such transaction or passed upon the adequacy or accuracy of the information contained in this Offer to Purchase.Any representation to the contrary is a criminal offense. The Depositary for the Offer is: By Mail: By Overnight Courier: Computershare c/oVoluntaryCorporate Actions P.O. Box 43011 Providence,RI02940-3011 Computershare c/oVoluntaryCorporate Actions 250 Royall Street, Suite V Canton, MA 02021 Any questions or requests for assistance or for additional copies of this Offer to Purchase, the accompanying Letter of Transmittal or related documents may be directed to the information agent at its telephone numbers and address below.You may also contact your broker, dealer, commercial bank, trust company or other nominee for assistance concerning the Offer. The Information Agent for the Offer is: 470 West Avenue Stamford, CT 06902 Shareholders please call: (800) 573-4370 Banks and Brokers please call: (203) 658-9400 Email: GAMCO.info@morrowco.com Offer to Purchase dated November 14, 2012 IMPORTANT PROCEDURES If you wish to tender all or any part of your shares, you must do one of the following before the Offer expires at 12:00 Midnight, Eastern Time, on December 12, 2012, or such later date and time to which we may extend the Offer: · (i) complete and sign the related Letter of Transmittal according to the instructions in the Letter of Transmittal and mail or deliver it, together with any required signature guarantee and any other required documents, including your share certificates, to Computershare Trust Company, N.A., the depositary for the Offer (the “Depositary”), or (ii) tender the shares according to the procedure for book-entry transfer described in Section 3; or · request a broker, dealer, commercial bank, trust company or other nominee to effect the transaction for you.If your shares are registered in the name of a broker, dealer, commercial bank, trust company or other nominee, you should contact that nominee and have the nominee tender your shares for you. If you desire to tender your shares but (i) your share certificates are not immediately available or cannot be delivered to the Depositary by the expiration of the Offer, (ii) you cannot comply with the procedure for book-entry transfer by the expiration of the Offer, or (iii) you cannot deliver the other required documents to the Depositary by the expiration of the Offer, you must tender your shares according to the guaranteed delivery procedure described in Section 3. Shareholders must complete the Letter of Transmittal to effect a valid tender of shares. Additional copies of this Offer to Purchase, the Letter of Transmittal and other Offer materials may be obtained from Morrow & Co., LLC, the information agent for this Offer (the “Information Agent”), and will be furnished at the Company’s expense.Questions and requests for assistance may be directed to the Information Agent at its address and telephone number set forth on the back cover of this Offer to Purchase.Shareholders may also contact their local broker, dealer, commercial bank, trust company or other nominee for assistance concerning the Offer. We are not making the Offer to, and will not accept any tendered shares from, shareholders in any jurisdiction where it would be illegal to do so.However, we may, at our discretion, take any actions necessary for us to make the Offer to shareholders in any such jurisdiction. Table of Contents SUMMARY TERM SHEET 1 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS 6 THIS OFFER
